DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1, 3-6, 8-11, 13-23 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 31, 2022 has been entered.

Response to Arguments
Applicant's arguments filed on May 31, 2022 have been fully considered but they are not persuasive. 
1) Applicant made arguments on pages 10, 11, and 13 of the Remarks that a) nothing was identified that teaches or suggests comparing at least one numerical descriptor derived from the second signal and at least one numerical descriptor derived from the second biological signal to the reference data to identify an impairment indicator; b) a baseline of abnormality does not teach or suggest the reference data of the comparison step; c) a baseline computed based on measurements from a first conformal sensor device does not teach or suggest the reference data; and d) nothing was identified within Kacyvenski and DePietro that teaches or suggests the first movement signal and the first biological signal define normal behavior as amended. 
These arguments have been considered but are not persuasive. 
Para. [0040] discloses the first conformal sensor device includes at least one sensor component to obtain at least one of: (a) acceleration data representative of an acceleration proximate to the portion of the individual, and (b) physiological data representative of a physiological condition of the individual. Para. [0040] further discloses that an analyzer can be configured to quantify, based on the at least one measurement of the at least one sensor component and the degree of the conformal contact, a performance parameter indicative of at least one of: a throw count, a pattern matching, a symmetry, a movement magnitude, a grip intensity, a kinetic link, and a readiness to return to play. A comparison of the parameter to a preset performance threshold value provides an indication of the performance of the individual.
Para. [0010], [0011], and [0139] discloses that the analyzer determines a period of time that the individual performs reduced physical activity if the indication of the performance of the individual is below the preset performance threshold value. The preset performance threshold value is determined using data indicative of a prior performance of the individual.
Para. [0251], fig. 21 discloses the sensors systems used for quantifying a measure of performance as a strength training program tracker and/or a personal coach. The measures of muscle activity can be used as means to provide baseline activation levels of the subject's strength, e.g., through measures of magnitude of motion. A measurement using an EMG component can be used for detection of different muscle activities. For example, in an example implementation, it is possible to detect differences in the amount of effort being put on a muscle and/or muscle group when a subject is performing a similar muscular activity, e.g., pulling weight, or running on a treadmill). 
Table I on pages 20, 21, and 22 of Kacyvenski shows examples of performances measured and some of the performances requiring measurements from both accelerometer (movement sensor) and EMG (biological sensor). An example performance “muscle activity tracking” on pages 21 and 22 (as shown below) uses both accelerometer and EMG to indicate activity level, where the baseline may be measured as disclosed in para. [0251]. 

    PNG
    media_image1.png
    147
    552
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    52
    558
    media_image2.png
    Greyscale

Another example performance “Readiness to return to play” on page 21 (as shown below) uses both accelerometer and EMG and discloses the quality of the muscle activation is analyzed to determine if the movement being performed has balance of efforts, and is within a healthy range, preventing future injuries and accelerating recovery. 

    PNG
    media_image3.png
    238
    546
    media_image3.png
    Greyscale

Another example performance “Movement magnitude” on pages 20, 21 (as shown below) uses both accelerometer and EMG and looks at baseline accelerations and overall gait magnitude to determine desired zones of performance for specific sport moves, desired ranges of motion. 

    PNG
    media_image4.png
    107
    551
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    92
    539
    media_image5.png
    Greyscale

Another example performance “Baseline symmetry” on pages 20 and 22 (as shown below) uses both accelerometer and EMG and looks at baseline symmetry as prevention of musculoskeletal injuries caused by imbalances. Sensors on both legs are used together to obtain a relative measure and to obtain a baseline symmetry in terms of muscle activity and motion and can be used to for finding a lack of symmetry after an injury as disclosed below and in para. [0178], [0179].  

    PNG
    media_image6.png
    209
    553
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    161
    553
    media_image7.png
    Greyscale

Para. [0010] and [0011] discloses that the analyzer determines a period of time that the individual performs reduced physical activity if the indication of the performance of the individual is below the preset performance threshold value. The preset performance threshold value is determined using data indicative of a prior performance of the individual. Para. [0157] discloses that performance monitoring can be used to determine the correct time that a pitcher should be removed from the game and replaced, preventing or reducing the risk of injury. Para. [0178] discloses that sometimes an individual does not notice an injury with the injury during athletic activity or other occupation and the methods disclosed in the reference provide a platform to independently assess motion and behavior. Para. [0104] discloses the device may indicate that a football or baseball player is to be benched or a worker may not report back to work if the analyzed data does not meet a performance threshold value. 
As evidenced above, Kacyvenski discloses the step of comparing at least one numerical descriptor derived from the second signal and at least one numerical descriptor derived from the second biological signal to the reference data to identify an impairment indicator, wherein the first movement signal and the first biological signal define normal behavior. 
2) Applicant made an argument on page 12 of the Remarks that nothing was identified in the prior art references that teaches or suggests the movement sensor is housed in a housing comprising a component of PPE worn by the worker for an occupation, wherein the PPE comprise a high-visibility vest, a harness, or a hard hat. 
This argument has been considered but is moot because the new ground of rejection was made to teach the movement sensor housed in a housing comprising a component of PPE. 

Response to Amendment
With respect to 35 U.S.C. 112(b) rejection, Applicant’s amendment has overcome each and every rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-10, 11 and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kacyvenski et al. (US 2015/0019135), hereinafter “Kacyvenski”, in view of Murali (US 10,271,768) and Tronvold (US 2008/0005825).
Re Claim 1, Kacyvenski discloses a method comprising: 
during a first time window, measuring a first movement signal related to movement of a worker with a movement sensor associated with the worker, and measuring a first biological signal of the worker with a biological sensor attached to the worker, wherein the first movement signal and the first biological signal define normal behavior (para. [0011], [0040], the preset performance threshold value is determined using data indicative of a prior performance of the individual, and measuring acceleration data and physiological data; para. [0251], fig. 21 discloses measures of muscle activity can be used as means to provide baseline activation levels of the subject's strength, e.g., through measures of magnitude of motion. A measurement using an EMG component can be used for detection of different muscle activities; Table I on pages 20, 21, and 22 shows examples of performance measured using both accelerometer and EMG; [0012], [0082], the preset performance threshold value is determined using at least one measurement from a second sensor component that substantially conforms to a surface of a second portion of the individual; para. [0139], a performance threshold can be set based on a preset amount of imparted energy and/or level of HIC.. For example, performance thresholds can be preset for differing levels of imparted energy of a baseball player's or football player's arm for a throw, a football or soccer player's foot for a kick, a baseball player's or golfer's arm for swings, and/or a runner's or horse's footfalls; para. [0020], [0040], [0132], the indication of the individual's performance may be quantified based on a computed imparted energy and/or a HIC, and data indicative of a physiological condition of the individual, such as but not limited to a blood pressure, a heart rate, an electrical measurement of the individual's tissue, or a measurement of a device proximate to the individual's body (including an accelerometer, a gyro, a pressure sensor, or other contact sensor); para. [0226], [0260] discloses types of biological sensors including an EEG; para. [0225] discloses different sensors such as EEG can be used with set of microcontrollers, communications and/or memory modules); 
electronically storing at least one numerical descriptor derived from the first movement signal and at least one numerical descriptor derived from the first biological signal as reference data for the worker (para. [0101], memory of the storage device can be used to store the measured data indicative of motion and/or physiological data according to the principles described in the reference; para. [0113], the device stores the indication of the performance of the individual; para. [0011], [0139], the preset performance threshold value is determined using data indicative of a prior performance of the individual, where the performance is based on imparted energy and/or a HIC, and data indicative of a physiological condition of the individual); 
during a second time window, measuring a second movement signal related to movement of the worker with the movement sensor, and measuring a second biological signal of the worker with the biological sensor, wherein the movement sensor is housed in a housing (fig. 3, step 301, para. [0109] a processing unit receives data indicative of at least one measurement of a sensor component of a conformal sensor device coupled to a portion of the individual. The at least one measurement can be acceleration data and/or force data, para. [0040], [0105], monitoring performance via measurement of acceleration data and physiological data; para. [0132], the indication of the individual's performance may be quantified based on a computed imparted energy and/or a HIC, and data indicative of a physiological condition of the individual, such as but not limited to a blood pressure, a heart rate, an electrical measurement of the individual's tissue, or a measurement of a device proximate to the individual's body (including an accelerometer, a gyro, a pressure sensor, or other contact sensor)); 
comparing at least one numerical descriptor derived from the second movement signal and at least one numerical descriptor derived from the second biological signal to the reference data to identify an impairment indicator (para. [0006], [0010], [0011], [0040], the analyzer determines a period of time that the individual performs reduced physical activity if the indication of the performance of the individual is below the preset performance threshold value. The preset performance threshold value is determined using data indicative of a prior performance of the individual, fig. 3, para. [0111], block 302, the processing unit quantifies a parameter indicative of at least one of an imparted energy and a head-injury-criterion, based on the at least one measurement, para. [0083] discloses how the head-injury-criterion is measured, Para. [0112], in block 303, the processing unit compares the parameter to a preset performance threshold value to provide an indication of the performance of the individual; para. [0094] discloses measuring rehabilitation, physical therapy, athletic training, athlete monitoring, performance improvement; para. [0104] discloses that the processor 107 can categorize the quantitative measure of the performance of the individual relative to at least one predetermined threshold. For example, the device may indicate that a football or baseball player is to be benched or a worker may not report back to work if the analyzed data does not meet a performance threshold value; para. [0141], HIC index is monitored to measure likelihood of head injury for a construction workers, athletes, and etc.; para. [0157] discloses that performance monitoring can be used to determine the correct time that a pitcher should be removed from the game and replaced, preventing or reducing the risk of injury; para. [0168] discloses the system can be used for an individual having a lack of symmetry naturally or an injury (e.g., an athlete having a strained right calf), para. [0178] discloses that sometimes an individual does not notice an injury with the injury during athletic activity or other occupation. Example systems, methods, and apparatus according to the principles described herein provide a platform to independently assess motion and behavior; [0250]; para. [0132]).  
Kacyvenski discloses that the preset performance threshold value is determined using data indicative of a prior performance of the individual (para. [0011]) but does not explicitly mention that the first time window occurs during a training activity comprising a series of prescribed movements performed by the worker. 
However, Kacyvenski further discloses that standard reference measurements can be taken while conformal sensor system is mounted on a portion of a subject, where each condition can be repeated to generate reproducibility data (para. [0244]). Kacyvenski discloses that subjects can be measured for a period of time while performing a sequence of activities/movement, e.g., sit down, walk, hand movements, athletic activity, physical therapy movements, or any other movement described below (para. [0246]), which reads on “a training activity comprising a series of prescribed movements performed by the worker”. The reference measurements can be analyzed to provide information indicative of the desired performance of the individual, including the physical condition of the subject, the efficacy of a treatment or therapy being performed on the subject, the subject’s readiness for physical activity or exertion, or proper physical condition for a sport or other exercise (para. [0247]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kacyvenski, by configuring the first time window to occur during a training activity comprising a series of prescribed movements performed by the worker, as taught by disclosure in different part of Kacyvenski, for the purpose of obtaining standard reference measurements where each condition can be repeated to generate reproducibility data (para. [0244]). 
Kacyvenski discloses that the biological sensor and the movement sensor can be incorporated into form-fitting apparel including, but not limited to gloves, shirts, cuffs, pants, sporting apparel, shoes, socks, under garments, etc. (para. [0205]). Kacyvenski also discloses that a communication module may be integrated with the sensor device, where the communication module and the analyzer can be disposed in a device incorporated into clothing, or a device incorporated into protective equipment (para. [0119]). Kacyvenski also discloses various locations the sensor systems can be placed in fig. 17A, which includes head location (para. [0231], [0007], a head, para. [0226], [0260] discloses types of biological sensors including an EEG). This disclosure reads on the movement sensor and the biological sensor housed in a housing comprising a component of personal protection equipment worn by the worker for an occupation. 
Kacyvenski is silent regarding the PPE comprising a high-visibility vest, a harness, or a hard hat. 
However, Murali discloses a system for treating a patient with neurological disorders of movement including a sensor worn about a body part being rehabilitated (abstract) and teaches that behavior shaping target (col. 2, capturing patient output comprising EMG response, joint angle, speed of motion and deriving behavior shaping target) is determined via EMG sensors, force sensors, velocity sensors, position sensors or combination thereof, which may be placed inside a garment worn as a vest, a sock, or a glove (col. 4, lines 27-52). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kacyvenski, by configuring the PPE to comprise a vest, where the movement sensor and the biological sensor is housed in the vest, as taught by Murali, for the purpose of keeping the wearable lightweight and unobtrusive and not impeding the movement of the person wearing the sensor (col. 4, lines 27-52). 
Additionally, such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Kacyvenski’s sporting apparel or protective equipment and Murali’s vest perform the same general and predictable function, the predictable function being housing the sensors while measuring the movement signal of the user and not impeding the movement of the person wearing the apparel. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
Additionally, the above modification would have been obvious to try. More specifically, Murali’s vest is one of predictable and ascertainable group of similar features, which are: handwear, footwear, clothing, headwear, neckwear, shoes, socks, compression wear, gym shorts, gloves, sections of gloves, thumb straps, finger straps, shirts, sleeves, straps, eyeglasses, earphones, earbuds, headsets, hearing aids, earpieces for one ear or both, hats, caps, helmets, pads (such as football pads), bands including armbands, wristbands, headbands, etc., belts, and the like. The group addresses the design need and/or other recognized problem of having a movement sensor built into, attached to, disposed on, or placed within any of these items in order to measure the user’s movement signal with a reasonable level of success. Therefore, it would have been obvious to try to modify Kacyvenski to include Murali’s vest to include the movement sensor, since there are a finite number of identified, predictable potential solutions to the recognized need and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.  
Murali’s silent regarding the vest being high visibility vest. Kacyvenski further discloses that the wearable is for games, athletic events, training activities, construction work, and military activity (para. [0131]).
However, Tronvold discloses high visibility vest (para. [0026]) used by police officers, construction workers, road crew workers, bikers, and runners for the purpose of creating higher visibility due to weather and for safety (para. [0026], reflective vests within jackets or shirts for use by police officers, firemen, construction workers and road crew workers. Such embodiments can also be beneficial for crossing guards and airport personnel coming on and off duty. Regarding jackets, a jacket or shirt could also be made with a camouflage pattern for hunters and comprise a reflective orange vest. bikers and runners could adopt jerseys with light reflective materials within the presently disclosed openings for use when biking or running at dusk or when the weather creates a less visible atmosphere). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kacyvenski as modified by Murali, by configuring the PPE comprising a vest to have high-visibility feature, as taught by Tronvold, for the purpose of creating higher visibility due to weather and for safety (para. [0026]). 
Re Claim 3, Kacyvenski discloses collecting location information and using the location information as a second factor to identify the impairment indicator (para. [0249], location using GPS, [0133]).  
Re Claim 4, Kacyvenski discloses thatthattghat the impairment indicator is indicative of at least one of mental impairment, visual impairment and physical impairment (para. [0094] discloses measuring rehabilitation, physical therapy, athletic training, athlete monitoring, performance improvement; para. [0104] discloses that the processor 107 can categorize the quantitative measure of the performance of the individual relative to at least one predetermined threshold. For example, the device may indicate that a football or baseball player is to be benched or a worker may not report back to work if the analyzed data does not meet a performance threshold value; para. [0141], HIC index is monitored to measure likelihood of head injury for a construction workers, athletes, and etc.; para. [0157] discloses that performance monitoring can be used to determine the correct time that a pitcher should be removed from the game and replaced, preventing or reducing the risk of injury; para. [0168] discloses the system can be used for an individual having a lack of symmetry naturally or an injury (e.g., an athlete having a strained right calf), para. [0178] discloses that sometimes an individual does not notice an injury with the injury during athletic activity or other occupation. Example systems, methods, and apparatus according to the principles described herein provide a platform to independently assess motion and behavior; para. [0250]).  
Re Claim 5, Kacyvenski discloses that the biological sensor is at least one of an electrocardiography, electroencephalography, electromyography, galvanic skin response, pulse oximeter, pressure transducer, photo resister, and thermistor sensors (para. [0233], EEG, EKG, EMG, para. [0240], EMG, ECG).  
Re Claim 6, Kacyvenski discloses that the biological signal is at least one of heart rate, respiratory rate, body temperature, skin conductance, sweat rate, neural activity and muscle activity (para. [0132], [0133]).    
Re Claim 8, Kacyvenski discloses that the movement sensor is at least one of: an accelerometer, a gyroscope, a piezoelectric vibration sensor, a geographical positioning sensor and a magnetic switch (para. [0132], [0133]).  
Re Claim 9, Kacyvenski discloses that the movement of the worker during the first time window is walking (para. [0250], table I, [0246], subjects can be measured for a period of time while performing a sequence of activities/movement such as walk).  
Re Claim 10, Kacyvenski discloses that when the impairment indicator is detected, at least one of a local alarm and a remote alarm is triggered (para. [0163], para. [0003], [0014], [0015], [0087], [0106], [0107], [0149], discloses different types of indicators in different situations; indicator is used to display real time analysis of impacts made by the system).  
Re Claim 11, Claim 11 has been rejected under substantially the same basis as Claim 1. Kacyvenski discloses a processing unit disposed in a housing comprising a processor, a movement sensor and a biological sensor (Para. [0081] and [0101] of Kacyvenski further discloses that the processor executable instruction includes the claimed method steps. Para. [0099], [0100] also discloses that the processor is disposed on the same substrate 100, on which the accelerometer is disposed. Para. [0098] discloses that the biological sensor is also disposed on the same substrate 100, on which the processor and the accelerometer are disposed (fig. 1A)); Amendment and Response Under 37 CFR §1.116Page 4 of 10 Application No.:15/511,421 Filing Date:March 15, 2017 First Named Inventor: Jennifer F. Schumacher  
Re Claim 13, Kacyvenski discloses that the device further includes a location module, and wherein the processor is configured to estimate a location of the worker using at least both of a signal from the movement sensor and data from the location module (para. [0130], [0213], [0249]).  
Re Claim 14, Kacyvenski discloses that the processor uses the location of the worker as a second factor to identify an impairment indicator (para. [0249], location using GPS, [0130], gyroscope used to determine location, [0213], selective location on a body part, [0250], analysis of the data can be used in sports to track athlete’s activity levels on and off the field/courts, [0006], [0132], performance quantified based on HIC and physiological condition (a measurement by a gyro), [0133]; Para. [0081] and [0101], processor executable instructions used to quantify impairment).  
Re Claim 15, Kacyvenski discloses that the impairment indicator is indicative of at least one of mental impairment, visual impairment and physical impairment (para. [0094] discloses measuring rehabilitation, physical therapy, athletic training, athlete monitoring, performance improvement; para. [0104] discloses that the processor 107 can categorize the quantitative measure of the performance of the individual relative to at least one predetermined threshold. For example, the device may indicate that a football or baseball player is to be benched or a worker may not report back to work if the analyzed data does not meet a performance threshold value; para. [0141], HIC index is monitored to measure likelihood of head injury for a construction workers, athletes, and etc.; para. [0157] discloses that performance monitoring can be used to determine the correct time that a pitcher should be removed from the game and replaced, preventing or reducing the risk of injury; para. [0168] discloses the system can be used for an individual having a lack of symmetry naturally or an injury (e.g., an athlete having a strained right calf), para. [0178] discloses that sometimes an individual does not notice an injury with the injury during athletic activity or other occupation. Example systems, methods, and apparatus according to the principles described herein provide a platform to independently assess motion and behavior; para. [0250]).  Response Under 37 CFR § 1.116Page 5 of 8Application No.: 15/511,421Filing Date:March 15, 2017First Named Inventor: Jennifer F. Schumacher  
Re Claim 16, Kacyvenski discloses that the movement sensor is at least one of: an accelerometer, a gyroscope, a piezoelectric vibration sensor, a geographical positioning sensor and a magnetic switch (para. [0132], [0133]).  
Re Claim 17, Kacyvenski discloses that the device comprises more than one movement sensor (para. [0130]).
Re Claim 18, Kacyvenski discloses that the movement of the worker during the first time window is walking (para. [0250], table I, [0246], subjects can be measured for a period of time while performing a sequence of activities/movement such as walk).  
Re Claim 19, Kacyvenski discloses that when the impairment indicator is detected, at least one of a local alarm and a remote alarm is triggered (para. [0163], para. [0003], [0014], [0015], [0087], [0106], [0107], [0149], discloses different types of indicators in different situations; indicator is used to display real time analysis of impacts made by the system).  
Re Claim 20, Kacyvenski discloses that the biological sensor is at least one of an electrocardiography, electroencephalography, electromyography, galvanic skin response, pulse oximeter, pressure transducer, photo resister, and thermistor sensors (para. [0233], EEG, EKG, EMG, para. [0240], EMG, ECG).  
Re Claim 21, Kacyvenski discloses that the biological signal is at least one of heart rate, respiratory rate, body temperature, skin conductance, sweat rate, neural activity and muscle activity (para. [0132], [0133]).    

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kacyvenski et al. (US 2015/0019135), hereinafter “Kacyvenski”, as modified by Murali (US 10,271,768) and Tronvold (US 2008/0005825), and further in view of French (US 2014/0142439). 
Re Claims 22 and 23, Kacyvenski as modified by Murali and Tronvold discloses the claimed invention substantially as set forth in claims 1 and 11. 
Kacyvenski discloses that indication of the individual’s performance may be quantified based on a computed imparted energy and/or a HIC, and data indicative of a physiological condition of the individual such as but not limited to a blood pressure, a heart rate, and electrical measurement of the individual’s tissue, or a measurement of a device proximate to the individual’s body (para. [0132]). The head-injury-criterion (HIC) provides a measure of the likelihood that an impact results in a head injury via maximum integral value of acceleration between two time points (para. [0083], [0084]). 
Kacyvenski is silent regarding the impairment indicator indicates prohibited substance abuse or vestibular confusion. 
However, French discloses a method (para. [0023], a cognitive function evaluation method and system) comprising: 
during a first time window, measuring a first movement signal related to movement of a worker with a movement sensor associated with the worker, and measuring a first biological signal of the worker with a biological sensor attached to the worker, wherein the first time window occurs during a training activity comprising a series of prescribed movements performed by the worker (abstract, para. [0023], a test subject (person) to engage in movement, such as whole-body movement, for example sports-specific movement, while tracking movement of the person. This data can be compared with baseline data from an earlier test (or with data gathered from other subjects); para. [0036] discloses that heart rate is also measured; para. [0041],  [0054], The continuous measurement of the subject's movement speed and heart rate allows objective documenting work capacity; para. [0023] discloses that specific movements that challenge visual/vestibular performance, such as turning movements or changes in elevation (such as upward and downward movements of the head) may be used to provide a better determination of cognitive function. Certain movements, such as reaction time tests for movements in various directions, may be used to help differentiate between performance reductions due to impair neurological function, and performance reductions for other reasons, such as orthopedic injuries, for example knee or ankle injuries – this disclosure reads on “a training activity comprising a series of prescribed movements performed by the worker”; para. [0036] also discloses that the movement prompted of the user may be task-specific movement, for example sports-specific movement, with the user prompted to make a variety of types of motions in a variety of directions); 
electronically storing at least one numerical descriptor derived from the first movement signal and at least one numerical descriptor derived from the first biological signal as reference data for the worker (para. [0023] discloses using movement data as baseline data; para. [0036], Baseline and current results may be provided for comparison and evaluation; para. [0041], The continuous measurement of the subject's movement speed and heart rate allows objective documenting work capacity, which can be compared to the subject's baseline (healthy) test results; para. [0042]; para. [0054], For example, assume an athlete's baseline test measured a maximum velocity of 6.2 ft/sec, maximum heart rate of 185 bpm, and average reaction time of 0.7 sec.); 
during a second time window, measuring a second movement signal related to movement of the worker with the movement sensor, and measuring a second biological signal of the worker with the biological sensor (para. [0023], a test subject (person) to engage in movement, such as whole-body movement, for example sports-specific movement, while tracking movement of the person; para. [0036] discloses that heart rate is also measured; para. [0041], [0054], The continuous measurement of the subject's movement speed and heart rate allows objective documenting work capacity.); 
comparing at least one numerical descriptor derived from the second movement signal and at least one numerical descriptor derived from the second biological signal to the reference data to identify an impairment indicator, wherein the impairment indicator indicates vestibular confusion (para. [0023], a test subject (person) to engage in movement, such as whole-body movement, for example sports-specific movement, while tracking movement of the person. Data can be gathered from the tracking of the person's movement. This data can be compared with baseline data from an earlier test (or with data gathered from other subjects), to make a determination of cognitive function of the test subject; para. [0036], Baseline and current results may be provided for comparison and evaluation; para. [0041], The continuous measurement of the subject's movement speed and heart rate allows objective documenting work capacity, which can be compared to the subject's baseline (healthy) test results. Normative data can also used for comparison. A diminished capacity for work in a test after an event serves as a significant sign of neurological injury; para. [0042], if movement speed during the assessment differs materially from the subject's baseline or from normative data, the clinician (test administrator) can then drill down by review of the subject's history (injuries, etc.), and examine pronounced vector differences in movement capabilities, to determine whether there might be an orthopedic reason for the slow-down. This would be evident through the comparison of vector differentials. However, changes in reaction time, heart rate and/or movement speed may also be used in assessing concussion or other neurological injury, either in conjunction with vector differentials, or as an alternative to vector differentials; para. [0054], The measurement of heart rate and movement speed may be used as indicators of the athlete's capacity for work. For example, assume an athlete's baseline test measured a maximum velocity of 6.2 ft/sec, maximum heart rate of 185 bpm, and average reaction time of 0.7 sec. If the athlete post concussion achieves these baseline levels without symptoms, it may be assumed that he or she is now “fit to play”; para. [0038], [0039] discloses that the use of the system 10 in evaluation involves holistic approach to concussion assessment; para. [0044] discloses that asymmetrical movement patterns may be the result of lack of proprioception in the injured limb and discloses that testing for symmetry of movement deficits could be performed for both baseline and post concussion return-to-play; para. [0045], The system 10 described herein creates/replicates the physical demands of sport competition to measure “global athletic performance”. In contrast to the assessment of isolated capacities, simulation acts to challenge the athlete's visual, cognitive, neuromuscular, and vestibular systems by eliciting 360 degree movement responses that act to elevate the athlete's metabolic rate to game levels while measuring reaction times to spontaneous cues, heart rate and multi-vector movement velocity; para. [0047], [0023] – concussion, lack of proprioception, and injury to vestibular system reads on “vestibular confusion”). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kacyvenski as modified by Murali and Tronvold, by configuring the impairment indicator to indicate prohibited substance abuse or vestibular confusion, as taught by French, for the purpose of evaluating cognitive function of athletes, determining neurological damages and effects on vestibular system, and determining whether the athletes may return to play ([0054], [0038], [0039], [0044]). 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
                                                                                                                             
/V.V.H./
Vynn Huh, December 11, 2022Examiner, Art Unit 3792